THE THIRTEENTH COURT OF APPEALS

                                    13-21-00386-CV


                        IN THE INTEREST OF S.C.S., A CHILD


                                    On Appeal from the
                      105th District Court of Nueces County, Texas
                        Trial Court Cause No. 2016-FAM-5253-D


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

and rendered in part. The Court orders the judgment of the trial court AFFIRMED IN

PART and REVERSED and RENDERED IN PART. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

August 30, 2022